Exhibit 10.1

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED. SUCH PORTIONS ARE MARKED AS INDICATED WITH BRACKETS (“[***]”) BELOW.

Cassava Sciences, Inc.

2020 Cash Incentive Bonus Plan

This 2020 Cash Incentive Bonus Plan (the “Plan”) is established by Cassava
Sciences, Inc., a Delaware corporation (the “Company”), effective as of August
26,  2020 (the “Effective Date”).

1.Purpose of the Plan.  The Company considers it essential to its operations and
future success that employees, Independent Directors and key service providers
of the Company are retained and incentivized over the long-term. The purpose of
the Plan is to establish a long-term, at-risk bonus plan to incentivize
employees, Independent Directors and key service providers of the Company to
maximize the long-term valuation of the Company’s Common Stock. The Plan is
meant to achieve the foregoing purposes by offering incentive compensation that
is aligned with the interests of stockholders of the Company.

2.Definitions.

2.1“Administrator” means the Compensation Committee of the Board.

2.2“Aggregate Bonus Payment” shall mean the total amount of Bonus Payments
payable to Participants upon each Achievement of a  Target Valuation Milestone
as set forth on Schedule 1.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Bonus Payment” with regard to each Participant for each Target Valuation
Milestone means the amount of cash payment for such Target Valuation Milestone
determined as set forth in Section 4.1.

2.5“Cause” means, with respect to a Participant who is an employee of the
Company and who (A) commits any of the following before such time as he or she
is owed a Bonus Payment: (i) performance of any act, or failure to perform any
act that is materially injurious to the Company; (ii) demonstrably willful and
intentional dishonesty; or  (iii) material breach of any written agreement with
the Company that continues uncured beyond 30 days after written notice to the
Participant; or (B) is held criminally responsible by a court of law for the
commission of a felony offense under state or federal law involving financial
impropriety,  moral turpitude, breach of trust, or physical harm to any person.



Page 1 of 10

--------------------------------------------------------------------------------

 

2.6“Closing” means the initial closing of a  Merger Transaction pursuant to the
definitive agreement executed in connection with the Merger Transaction.  In the
case of a series of related transactions constituting a Merger Transaction,
 “Closing” means the final closing that satisfies the threshold of the
definition for a Merger Transaction.

2.7“Code” means the Internal Revenue Code of 1986, as amended.

2.8“Common Stock” means the common stock of the Company. 

2.9“Contingent Consideration”  means the sum of any cash and the Fair Market
Value of any securities to be received by the Company or the Securityholders
after the Closing of a Merger Transaction, the receipt of which is contingent
upon the passage of time or the occurrence or non-occurrence of some future
events, circumstances and/or conditions, including, without limitation, amounts
of consideration paid at a subsequent closing, milestone payments, royalties,
and earn-outs and amounts of consideration subject to escrows, or purchase price
adjustments (such passage of time, events, circumstances and conditions, the
“Conditions”). 

2.10“Exchange Act” means the Securities Exchange Act of 1934, as amended. 

2.11“Fair Market Value” will be the value determined by the Administrator as of
the applicable date in its sole discretion in accordance with Section 409A, to
the extent applicable, and such determination will be final and binding.

2.12“Independent Director”  means a director of the Company who is not an
executive officer or employee of the Company.

2.13“Initial Consideration” means the sum of any cash and the Fair Market Value
of any securities received by the Company or the Securityholders upon the
Closing of a  Merger Transaction.  For clarity, the term “Initial Consideration”
is intended to represent the proceeds that are paid to the Company or the
Securityholders upon Closing without deduction for any transaction fees related
to the Merger Transaction that are paid by the Company or its Securityholders
(such as fees related to legal services, accounting services, financial advisory
services, investment banking services or other professional services) but
excluding (a) any payments to employees or other service providers in the form
of severance, change in control payments, or other bonuses paid by the purchaser
or other acquirer of the Company’s assets or stock in connection with the Merger
Transaction and (b) any Contingent Consideration. 

2.14“Involuntary Termination” means, with respect to a Participant that is an
employee, a Separation from Service as a result of either (i) a termination by
the Company without Cause and other than as a result of such Participant’s death
or disability or (ii) such Participant’s Resignation for Good Reason.

2.15“Market Price” means the closing sale price of the Common Stock on the
Nasdaq Capital Market as reported on the website of The Nasdaq Stock Market LLC,
currently nasdaq.com (or, if the security is not listed or principally traded on
the Nasdaq Capital Market, such other reporting system as the Board may
reasonably select) on the relevant date, or, if no sale of the Common Stock is
so reported for such date, the next preceding day for which the closing sale
price is so reported.



Page 2 of 10

--------------------------------------------------------------------------------

 

2.16“Marketable Securities” means, for purposes of a Merger
Transaction, securities meeting all of the following requirements: (i) the
issuer thereof is then subject to the reporting requirements of Section 13 or
Section 15(d) of the Exchange Act, and is then current in its filing of all
required reports and other information under the Securities Act and the Exchange
Act; (ii) the class and series of such securities is, upon the consummation of
the Merger Transaction, then quoted or traded on a nationally recognized
securities exchange, inter-dealer quotation system or over-the-counter market,
and (iii) the reoffer and resale of such securities after receipt by
stockholders of the Company in connection with a Merger Transaction is not
subject to restrictions under federal or state securities laws, rules or
regulations or under any agreement or contract entered into in connection with
the Merger Transaction.

2.17“Merger Transaction” means the consummation, in one or more related
transactions: of (i) a merger, combination, consolidation, recapitalization, or
other reorganization of the Company with one or more other entities that are not
Subsidiaries of the Company in which the Securityholders receive only cash
and/or Marketable Securities in exchange for their shares of Common Stock; or
(ii) a sale, transfer, exclusive license or other disposition of all or
substantially all of the Company’s business and/or assets as an entirety to an
entity that is not a Subsidiary of the Company in which the Securityholders
receive only cash and/or Marketable Securities in respect of their shares of
Common Stock; provided that in each case of (i) or (ii), such event also
constitutes either a “change in the ownership of a corporation” or a “change in
the ownership of a substantial portion of a corporation’s assets” (as defined
under Treasury Regulations Sections 1.409A-3(i)(5)(v) and (vii)).  

2.18 “Participant” means each (i) employee of the Company, (ii) Independent
Director, and (iii) other non-employee key service provider of the Company, in
each case as set forth on Schedule 2, or who has been designated from
time-to-time as a Participant by the Administrator.

2.19“Resignation for Good Reason” means, with respect to a Participant that is
an employee, the Participant’s resignation from all positions he or she then
holds with the Company in a manner that constitutes a Separation from Service,
as a result of the occurrence of any of the following events, conditions or
actions taken by the Company without Cause and without the Participant’s
consent: (a) a  material reduction of the Participant’s duties, and
responsibilities, relative to the Participant’s duties and responsibilities at
the Company as in effect immediately prior to such reduction; (b) a material
reduction in such Participant’s level of base salary and benefits (including
insurance coverage) other than in connection with a comparable proportionate
reduction affecting all employees; or (c) a relocation of the Participant’s
principal place of employment that increases the Participant’s one-way commute
by more than thirty (30) miles from the location at the time of the execution of
an agreement that results in a Merger Transaction (other than reasonable
business travel required as part of the job duties associated with such
Participant’s position); provided, however, that in each of (a), (b) or (c), the
Participant must (i) provide the Company with written notice of the occurrence
of such event or condition within 30 days after such event or condition first
occurs, (ii) allow the Company 30 days to cure such event, and (iii) if the
Company does not cure such event within such period, the Participant’s
resignation is effective not later than 60 days after the conclusion of such
cure period.

2.20“Section 409A” means Section 409A of the Code and the Treasury Regulations
and other guidance issued thereunder and any state law of similar effect.



Page 3 of 10

--------------------------------------------------------------------------------

 

2.21“Securities Act” means the Securities Act of 1933, as amended.

2.22“Securityholders” means the stockholders, option holders and warrant holders
of the Company.

2.23“Separation from Service” means a separation from service within the meaning
of Treasury Regulations Section 1.409A-1(h), without regard to alternative
definitions thereunder.

2.24“Subsidiary” means, as to any person, any corporation, association,
partnership, limited liability company or other business entity controlled by
such person and of which 50% or more of the outstanding voting securities is
owned or controlled (directly or indirectly through one or more intermediaries)
by that person.

2.25“Target Valuation Milestones” shall mean the Target Valuation Milestones
listed on Schedule 1.

2.26“Total Consideration” means the sum of the Initial Consideration and the
Contingent Consideration received (but only to the extent actually received) by
the Company or the Securityholders in a Merger Transaction. 

3.Interpretation and Administration of the Plan.

3.1The Plan will be interpreted and administered by the Administrator, whose
actions in interpreting the terms of the Plan and administration of the Plan
will be final and binding on all Participants.

4.Eligibility to Earn a Bonus Payment.

4.1“Achievement of a Target Valuation Milestone” shall be deemed to occur
automatically in the event that (a) the Market Price multiplied by the number of
all outstanding shares of Common Stock including shares issuable upon exercise
of outstanding stock options but excluding warrants on such date shall equal or
exceed such Target Valuation Milestone for 20 consecutive Trading Days, or (b)
the Closing of a Merger Transaction shall occur and the amount of Total
Consideration shall equal or exceed such Target Valuation Milestone. For
clarity, upon occurrence of event 4.1(a) or 4.1(b), no further action or
authorization shall be required for the Administrator to cause an Achievement of
a Target Valuation Milestone and the consequences thereof. 

﻿

Upon Achievement of a Target Valuation Milestone, and subject to Sections 4.2
through 4.6 and Section 8 below, Participants shall be entitled to receive a
cash payment (each, a “Bonus Payment”) equal up to a portion of the Aggregate
Bonus Payment for such Target Valuation Milestone as follows:

(i) the Chairman, President and CEO (assuming such Participant shall hold all
three such offices) shall be entitled to a Bonus Payment equal to no less than
33.3 % of such Aggregate Bonus Payment, and



Page 4 of 10

--------------------------------------------------------------------------------

 

(ii) each Independent Director shall be entitled to a Bonus Payment equal to 2%
of such Aggregate Bonus Payment,  subject to a reasonable increase for committee
members, provided that if such Independent Director joined the Board after the
date of adoption of the Plan, such Independent Director shall be entitled to a
Bonus Payment equal to one half (1/2) of any Bonus Payment earned by an
Independent Director pursuant to this clause (ii), and

(iii) Participants who are then-current members of the Scientific and Technical
team shall be entitled to receive in the aggregate Bonus Payments of up to a
maximum of 33.3% of such Aggregate Bonus Amount, which actual aggregate amounts
may be less than 33.3% in the sole discretion of the Administrator, and

(iv) All other Participants shall be entitled to receive in the aggregate Bonus
Payments of up to a maximum of 23.3% of such Aggregate Bonus Payment, which
actual aggregate amounts may be less than 23.3% in the sole discretion of the
Administrator, and

(v) The actual amount of the Bonus Payment each Participant (other than
Independent Directors and the Chairman, President and CEO) is eligible to
receive will be determined by the Administrator taking into account the
recommendation of the CEO at each time of an Achievement of a Target Valuation
Milestone.  In making such determination, the Administrator and CEO shall
consider years of experience, education level, longevity with the Company,
intellectual and other contributions, the actual and projected success of the
Company, and other factors affecting overall compensation, and

(vi)  A Participant’s receipt of a Bonus Payment shall not confer upon such
Participant (other than Independent Directors and the Chairman, President and
CEO) the right to receive in any subsequent Achievement of a Target Valuation
Milestone that same, or any, dollar amount of Bonus Payment, or that same, or
any, percentage of an Aggregate Bonus Payment, and

(vii)  Any Aggregate Bonus Payment that is not awarded to any Participants at
the time of Achievement of a Target Valuation Milestone shall be deemed to be no
longer available for distribution, and

(viii) In the event two or more Achievement of a Target Valuation
Milestone occur simultaneously or within proximity of one another, each
Achievement of a Target Valuation Milestone shall be deemed to have occurred
individually and separately and Participants shall be entitled to receive a
Bonus Payment, without limitation, for each individual and separate Achievement
of a Target Valuation Milestone, subject to Sections 4.2 through 4.6 below, and
   

(ix) For clarity, no further conditions or approvals shall be required by the
Administrator or the Company for a Participant to receive his/her Bonus Payment
upon Achievement of a Target Valuation Milestone as set forth herein, subject to
Sections 4.2 through 4.6 and Section 8 below.    





Page 5 of 10

--------------------------------------------------------------------------------

 

﻿

4.2For each Participant who is an employee of the Company, the receipt of a
Bonus Payment will be subject to the Participant’s continued employment with the
Company (or, in the case of a Merger Transaction, the acquiring, surviving,
resulting or successor entity, as the case may be)  through (a) the date of
Achievement of a Target Valuation Milestone,  other than in a Merger Transaction
or (b) in the event of a Merger Transaction: 

(i) the date of the Closing with regard to the amount of the Bonus Payment based
upon the Initial Consideration, and

(ii) with regard to the amount of the Bonus payment based upon any Contingent
Consideration, the date of receipt of such Contingent Consideration by the
Company or the Securityholders (the “Receipt Date”); provided, however, that, in
the case of a Participant who is an employee, if the Participant suffers an
Involuntary Termination after the Closing and prior to the Receipt Date and
provided that the Participant (a) complies with the Participant’s continuing
obligations to the Company or the acquiring, surviving, resulting or successor
entity, as the case may be, including the return of any Company property, and
(b) resigns from all positions the Participant then holds with the Company or
the acquiring, surviving, resulting or successor entity, as the case may be, the
Participant will be treated as having provided the necessary employment through
the Receipt Date and will be entitled to receive the Bonus Payment based upon
such Contingent Consideration. 

4.3Each Participant that is not an employee of the Company will be entitled to
receive the Bonus Payment subject to the Participant’s continued service with
the Company through the date of Achievement of a Target Valuation Milestone.    

4.4Excluding those on disability, maternity or sick leave, workers compensation
leave or any other authorized leave of absence,  if a Participant is not in the
employment or service of the Company upon the date of Achievement of a  Target
Valuation Milestone,  the Participant will not receive any Bonus Payment.

4.5Notwithstanding anything to the contrary in the Plan, a Participant will not
earn or be entitled to receive any Bonus Payments under the Plan unless and
until such time as the Achievement of a Target Valuation Milestone actually
occurs.

﻿

4.6Notwithstanding anything to the contrary in the Plan, other than in
connection with a Merger Transaction, the Company will defer actual payment of
any Bonus Payments under the Plan until such time as the Company has sufficient
cash remaining, after pro forma payment of all such Bonus Payments, to meet the
Company’s projected cash needs for the subsequent twenty-four (24) months
(“Remaining Sufficient Cash”). In each case, Remaining Sufficient Cash will be
based upon the Company’s then-current operating plan and budget previously
approved by the Board for the subsequent twenty-four (24) months, net of any
direct expenses related to ongoing or projected Phase II/III and Phase III
clinical studies.

﻿



Page 6 of 10

--------------------------------------------------------------------------------

 

If the Company does not have Remaining Sufficient Cash to pay the Bonus Payments
in full, the Company shall make partial Bonus Payments to each Participant to
the extent it has Remaining Sufficient Cash to do so. Such partial Bonus
Payments shall be paid pro rata to each Participant as an equal percentage of
the Bonus Payments which each Participant is entitled to receive.

To the extent the Bonus Payments are not paid in full, the Company will be, and
shall remain, obligated to pay all Bonus Payments at a future point in time, and
each Participant shall remain entitled to receive any unpaid balance of the
Bonus Payments when the Company does have Remaining Sufficient Cash to do so.

A Participant who, having otherwise satisfied all requisite conditions for
payment of a Bonus Payment, is owed an unpaid Bonus Payment need not be an
employee or in the service of the Company to receive future payment of such owed
and unpaid Bonus Payment.

Earned but unpaid Bonus Payments shall be a contractual financial obligation of
the Company. Doctrines of frustration and force majeure shall not apply to the
Company’s obligation to pay Participants the Bonus Payments.

5.Payment of Bonus Payments.

5.1If the conditions for earning a  Bonus Payment set forth in the Plan are
satisfied, including the requirement that the Participant must execute and allow
to become effective a Release as provided in Section 8, each Participant will be
entitled to be paid his or her Bonus Payment not later than the 30th day after
the date of the Achievement of Target Valuation Milestone, subject to the
provisions of Section 4.  In the event the Company is unable to make such Bonus
Payment due to the provision of Section 4.6, such Bonus Payment shall be made
not later than the 30th day after the Company meets the requirements of Section
4.6. Notwithstanding the foregoing, with respect to a Merger Transaction, Bonus
Payments shall be paid not later than the 30th day after (i) the Closing, with
respect to the Initial Consideration, and (ii) the Receipt Date, with respect to
the Contingent Consideration, with the amount of the Bonus Payment to be paid
with respect to the Initial Consideration and the Contingent Consideration to be
calculated based on the amount of the Initial Consideration and any Contingent
Consideration, respectively, that as of such payment date has actually been
received by the Company or the Securityholders, no longer subject to Conditions.

﻿

To the extent that a Condition, when applied to the Bonus Payment, would not
constitute a “substantial risk of forfeiture” (as defined in Treasury
Regulations Section 1.409A-1(d)), such that the Bonus Payment related to such
Condition would not be reasonably likely to be payable in compliance with either
Treasury Regulations Section 1.409A-1(b)(4) or Treasury Regulations Section
1.409A-3(i)(5)(iv)(A), or to the extent the Administrator determines such Bonus
Payment is not otherwise payable in compliance with or under an exemption from
Section 409A, the Participant will be paid the Bonus Payment related to such
Condition, subject to any reduction made by the Administrator based on the Fair
Market Value (as of the Closing) of the Bonus Payment  as a result of the
existence of the Condition (that is, the present value of the Bonus Payment that
may be earned upon satisfaction of the Condition), in a lump sum on the 60th day



Page 7 of 10

--------------------------------------------------------------------------------

 

following the effective date of the Achievement of the relevant Valuation
Milestone, subject to the requirements of Section 4.

5.2It is intended that each installment of the Bonus Payments provided under the
Plan (the “Plan Payments”) is a separate “payment” for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(i).  For clarity, it is intended that the
Plan Payments satisfy, to the greatest extent possible, the exemption from the
application of Section 409A provided under Treasury Regulations Section
1.409A-1(b)(4) and, to the extent not so exempt, that the Plan Payments comply,
and the Plan be interpreted to the greatest extent possible as consistent, with
Treasury Regulations Section 1.409A-3(i)(5)(iv)(A) – that is, as
“transaction-based compensation,” which requires all payments to be made prior
to the date that is five years following the effective date of a Merger
Transaction and otherwise in accordance with Treasury Regulations Section
1.409A-3(i)(5)(iv)(A). To the extent not already incorporated directly into the
Plan, the terms and conditions of these sections of the Treasury Regulations are
incorporated by reference in the Plan.

﻿

6.Type of Consideration.  In the event of a Merger Transaction, the Bonus
Payments will be paid to Participants in the same form and proportion as paid by
the acquirer to the Company or the Securityholders as part of the Total
Consideration;  provided, that the Administrator may substitute an equivalent
cash payment for any portion of the Total Consideration paid in stock of the
acquirer if necessary in order to comply with applicable securities regulations.
In addition to any other restrictions imposed on the payments to be made
pursuant to the Plan, any securities that are issued to the Participants under
the Plan will be subject to the same or similar restrictions as imposed by the
acquiring company on the securities distributed to the Company or the
Securityholders as part of the Total Consideration on the terms set forth in the
definitive agreement executed in connection with the Merger Transaction.

7.[Reserved]

8.Release.    Promptly following the Achievement of a Target Valuation
Milestone, the Company shall furnish to each Participant a general release of
claims in substantially the form of Exhibit A (a  “Release”).  As a further
condition to earning and receiving payment of each Bonus Payment, a Participant
must execute and allow to become effective a Release prior to payment of each
Bonus Payment. If a  Participant fails to execute or allow to become effective a
Release within thirty (30) calendar days of having been furnished such Release,
then the Participant will not be eligible to earn such Bonus Payment, and such
Bonus Payment otherwise payable to the Participant will be forfeited and the
Participant shall lose all right such Participant may have with regard to such
Bonus Payment.

9.Withholding of Compensation.  In connection with any Bonus Payment to be made
under the Plan to any Participant, such Participant shall make arrangements
reasonably acceptable to the Administrator for the satisfaction of any non-U.S.,
federal, state, or local income and employment tax withholding obligations,
including, without limitation, obligations incident to the receipt of cash or
stock of the acquirer.    Each Participant is encouraged to consult with his or
her personal legal or tax advisors with respect to the benefits provided under
the Plan.  Neither the Company nor any of its employees, directors, officers or
agents (i) are authorized to provide any tax advice to Participants with respect
to the benefits provided under the Plan or (ii) make or have made any



Page 8 of 10

--------------------------------------------------------------------------------

 

representation about the tax consequences of any payments or benefits offered by
the Company to any Participant under the Plan.



10.No Guarantee of Employment or Other Service Rights.  The Plan is intended to
provide a financial incentive to Participants and is not intended to confer any
rights to continued service upon Participants and the employment of an employee
will remain at-will and subject to termination by either the Company or
Participant at any time, with or without cause or notice.

11.No Equity Interest; Status as Creditor.  Neither the Plan nor the allocation
of Bonus Payments under the Plan creates or conveys any equity or ownership
interest in the Company or any rights commonly associated with any such
interest, including, but not limited to, the right to vote on any matters put
before the Company’s stockholders.  A Participant’s sole right under the Plan
will be as a general unsecured creditor of the Company or the acquiring,
surviving, resulting or successor entity, as the case may be.

12.No Assignment or Transfer by Participant.  None of the rights, benefits,
obligations or duties under the Plan may be sold or discounted, assigned or
transferred by any Participant except by will or under the laws of descent and
distribution.  Any purported sale, discount, assignment or transfer by any such
Participant will be void.

13.Termination of the Plan.  The Plan will terminate and no amounts will be
earned under the Plan as of and effective on the earliest to occur of (i) any
liquidation, dissolution or winding up of the Company, other than in connection
with a Merger Transaction, or at such time as the Company does not have
sufficient cash to pay its current obligations, (ii) at such time as all earned
Bonus Payments due under the Plan have been paid, including any payments in
respect of Contingent Consideration, and (iii) December 31, 2030 provided that
Bonus Payments payable as a result of Contingent Consideration received after
the date of termination in connection with a Merger Transaction entered into
prior to the date of Termination shall continue to be due and payable after the
date of termination.  Further, the Company’s Board of Directors may elect to
extend the Plan for such time period and with any such modifications as it deems
in the best interests of the Company.

14.Amendment of the Plan.    Any material changes to the Plan shall be proposed
by the Administrator to the Board of Directors and such changes to the Plan
shall require unanimous approval or consent of the Board of Directors for such
changes to the Plan to be effective;  provided,  however, that (i) no amendment
to the Plan may be made after the date of a Merger Transaction, and (ii) no
amendment will adversely affect the rights of a Participant under the Plan
without written consent of the Participant unless (x)  such amendment affects
the rights of all Participants under the Plan in the same manner, and (y)
Participants entitled to receive a majority of the Bonus Payments consent in
writing to such amendment.  Notwithstanding the foregoing, any such amendment to
the detriment of a Participant in a manner different from the other Participants
may only be made with the written consent of the Participant. For clarity, all
Schedules referenced in the Plan are expressly made an integral part of the
Plan.

15.Governing Law.  The rights and obligations of a Participant under the Plan
will be governed by and interpreted, construed and enforced in accordance with
the laws of the State of Delaware without regard to its or any other
jurisdiction’s conflicts of laws principles. The parties



Page 9 of 10

--------------------------------------------------------------------------------

 

submit to the jurisdiction of the state or federal courts, as applicable,
encompassing the then current location of the Company’s (or the acquiring or
surviving corporation’s, as applicable) principal headquarters at the time of
such dispute or claim.

16.Assumption by Acquirer.  The Company’s obligations to pay the Bonus Payments
to Participants under the Plan will be deemed to have been appropriately
satisfied if the acquiring, surviving, resulting or successor entity in a Merger
Transaction assumes such obligations and pays the Bonus Payments as provided
under the Plan.

17.Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

18.Entire Agreement.  The Plan sets forth all of the agreements and
understandings between the Company and Participants with respect to the subject
matter of the Plan, and supersedes and terminates all prior agreements and
understandings between the Company and Participants with respect to the subject
matter of the Plan; provided, however, that (i) the Company’s equity incentive
plans (including the 2018 Omnibus Incentive Plan) and (ii) any other plan,
program, agreement or arrangement between any Participant and the Company
providing for severance benefits payable in connection with the Participant’s
termination of employment in connection with a change in control event affecting
the Company shall remain in effect and any such severance benefits provided
thereunder shall be in addition to the Bonus Payments payable under the Plan (if
any).    

[intentionally left blank] 

Page 10 of 10

--------------------------------------------------------------------------------

 

 

Exhibit A

General Release

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]

﻿

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

﻿

﻿

﻿

Target Valuation Milestones

 

Aggregate Bonus Payment

$200,000,000

 

$10,000,000

$[***] 

 

$[***] 

$[***]

 

$[***]

$[***]

 

$[***]

$[***]

 

$[***]

$[***]

 

$[***]

$[***]

 

$[***]

$[***]

 

$[***]

$[***]

 

$[***]

$[***]

 

$[***]

$[***]

 

$[***]

$[***]

 

$[***]

$[***]

 

$[***]

$5,000,000,000

 

$50,000,000

﻿

﻿

﻿

For the avoidance of doubt, the Aggregate Bonus Payment shall only be paid once
with regard to achievement of each Target Valuation Milestone.  By way of
example, if the $[***] Target Valuation Milestone is achieved and the Company’s
market capitalization shall thereafter decrease below $[***] but shall
subsequently increase above $[***], a second Aggregate Bonus Payment shall not
be paid for the  subsequent achievement of the $[***] Target Valuation
Milestone.

﻿

﻿

Furthermore, achievement of a given Target Valuation Milestone shall imply
achievement of all prior Target Valuation Milestones.  By way of example, if the
Company’s market capitalization shall be $[***], and the Company shall enter
into a Merger Transaction in which the Securityholder shall receive Total
Consideration of $[***], the Target Valuation Milestones of $[***] and $[***]
shall also be deemed to be achieved.

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

﻿

Participants

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]

﻿



 

--------------------------------------------------------------------------------